IN THE
                            TENTH COURT OF APPEALS

                                 No. 10-16-00146-CR

ROBERT ANTONY LUNA,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                          From the 361st District Court
                              Brazos County, Texas
                        Trial Court No. 15-00524-CRF-361


                            MEMORANDUM OPINION

      Robert Anthony Luna was convicted of aggravated assault with a deadly weapon.

See TEX. PENAL CODE ANN. § 22.02(a)(2) (West 2011). He was sentenced to 10 years in

prison and a $2,000 fine.

      Luna’s appellate attorney filed an Anders brief in this appeal. See Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Luna was informed of how

to obtain a copy of the record, his right to review the record, and his right to submit a

response on his own behalf. Luna took no action to obtain a copy of the record and did

not submit his own response.
        Counsel asserts in the Anders brief that counsel reviewed the indictment, the open

plea to the court, voir dire, evidence presented at the punishment phase of the trial,

objections to the evidence, the charge to the jury, and the certification of Luna’s right to

appeal, and evaluates them for potential appellate issues. After the review, counsel has

concluded there is no non-frivolous issue to raise in this appeal.

        Counsel's brief evidences a professional evaluation of the record for error, and we

conclude that counsel performed the duties required of appointed counsel. See Anders,
386 U.S. at 744; High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see also In re

Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008).

        In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, . . . decide whether the case is wholly frivolous." See Anders, 386 U.S. at 744;

accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is

"wholly frivolous" or "without merit" when it "lacks any basis in law or fact." McCoy v.

Court of Appeals, 486 U.S. 429, 439 n. 10, 108 S. Ct. 1895, 100 L. Ed. 2d 440 (1988).

Arguments are frivolous when they "cannot conceivably persuade the court." Id. at 436.

An appeal is not wholly frivolous when it is based on "arguable grounds." Stafford, 813
S.W.2d at 511.

        After reviewing counsel's brief and the entire record in this appeal, we determine

the appeal to be wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). Accordingly, we affirm the trial court’s judgment.

        Should Luna wish to seek further review of this case by the Texas Court of

Criminal Appeals, he must either retain an attorney to file a petition for discretionary

Luna v. State                                                                          Page 2
review or must file a pro se petition for discretionary review. No substitute counsel will

be appointed. Any petition for discretionary review must be filed within thirty days from

the date of this opinion or the last timely motion for rehearing or timely motion for en

banc reconsideration was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition

and all copies of the petition for discretionary review must be filed with the Clerk of the

Court of Criminal Appeals. See TEX. R. APP. P. 68.3. (Tex. Crim. App. 1997, amended eff.

Sept. 1, 2011).    Any petition for discretionary review should comply with the

requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P.

68.4. See also In re Schulman, 252 S.W.3d at 409 n.22.

        Counsel's motion to withdraw from representation of Luna is granted, and counsel

is discharged from representing Luna. Notwithstanding counsel’s discharge, counsel

must send Luna a copy of our decision, notify him of his right to file a pro se petition for

discretionary review, and send this Court a letter certifying counsel's compliance with

Texas Rule of Appellate Procedure 48.4. TEX. R. APP. P. 48.4; see also In re Schulman, 252
S.W.3d at 409 n.22.


                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed November 30, 2016
Do not publish
[CR25]



Luna v. State                                                                         Page 3